PER CURIAM.
This is an appeal from an order of the Unemployment Appeals Commission affirming a decision of an appeals referee determining that it was without jurisdiction to decide the issues because the appeal was untimely filed. The appeal was directed to an order approving the appellant’s notice of withdrawal of an appeal. It appears that if we consider this an appeal, it was untimely filed as it was not presented within 20 days of the referee’s dismissal of the claim. Appellant alleges that he was not informed that he should appeal the decision at hand. He does not make any claim that he did not receive the order of dismissal which contained an admonition that any appeal must be made within twenty days. Therefore, his late-filed appeal to the unemployment commission was untimely.
However, this entire proceeding is the result of inaccurate information being recorded by an employee of the Department of Labor which resulted in the entry of an order denying benefits from an employer for whom appellant still worked and against whom appellant had filed no claim. Appellant’s appeal was really a request for redetermination of the proceeding because there was an error committed by the division. The division should have treated this as a request to reconsider the benefits due to division error which was filed within a year of the end of the last compensable week. We remand to the division to determine whether the appellant is entitled to the redetermination of benefits. See § 443.151(3)(c), Fla. Stat. (1995). We note that this redetermination will not result in the employer being charged with any benefits, because the appellant was never discharged by this employer. This matter is not moot, because the erroneous order had caused appellant to be disallowed benefits in a second appeal from a different employer.
WARNER, PARIENTE and STEVENSON, JJ., concur.